NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted January 25, 2013
                                  Decided February 26, 2013

                                             Before

                              WILLIAM J. BAUER, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge



No. 12‐3176

UNITED STATES OF AMERICA,                             Appeal from the United States
          Plaintiff‐Appellee,                         District Court for the Southern
                                                      District of Illinois.
       v.
                                                      No. 3:02‐cr‐30086‐GPM‐1
RONALD E. BLAKE,
           Defendant‐Appellant.                       G. Patrick Murphy,
                                                           Judge.



                                           O R D E R

     Ronald Blake is serving a sentence for distribution of crack cocaine.  He appeals the district
court’s denial of his motion for a reduced sentence pursuant to 18 U.S.C. § 3582(c)(2) based on
retroactive changes to the crack cocaine sentencing guidelines.  We affirm. 

    This is Blake’s fifth appeal related to his sentence for a 2003 conviction for distributing
cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B).  In light of that conviction
and prior convictions for a crime of violence and a controlled substance offense, the district
No. 12‐3176                                                                                      Page 2


court concluded that Blake was a career offender under U.S.S.G. § 4B1.1 and sentenced him to
360 months’  imprisonment.  We affirmed Blake’s conviction in 2005 but ordered a limited
remand with respect to Blake’s sentence following United States v. Booker, 543 U.S. 220, 125 S.Ct.
738, 160 L.Ed.2d 621 (2005), pursuant to United States v. Paladino, 401 F.3d 471, 484 (7th Cir.
2005).  See United States v. Blake, 415 F.3d 625 (7th Cir. 2005).  The district judge indicated that
he would have imposed a different sentence had he known that the Sentencing Guidelines were
advisory, so we vacated Blake’s sentence and remanded for re‐sentencing.  See United States v.
Blake, No. 03‐3716, 146 Fed. Appx. 851 (7th Cir. 2005) (unpublished).  

     At Blake’s re‐sentencing, after taking into account Blake’s career offender status, as well
as his intervention in an attack on a correctional officer by another inmate, the district court
imposed  a  sentence  of  210  months’  imprisonment.    Blake  appealed,  and  we  once  again
remanded the case for re‐sentencing after concluding that Blake had not been given his right
of allocution during his re‐sentencing hearing.  See United States v. Blake, No. 06‐3390, 227 Fed.
Appx.  506  (7th  Cir.  2007)  (unpublished).    On  remand,  the  district  court  again  imposed  a
sentence of 210 months’ imprisonment.  Blake raised  several challenges to his sentence on
appeal, and we remanded the case in light of Kimbrough v. United States, 552 U.S. 85, 128 S.Ct.
558,  169  L.Ed.2d  481  (2007),  because  we  could  not  be  certain  from  the  record  whether  the
district judge would have imposed a lesser sentence had he known that he was free to consider
the sentencing disparity between crack and powder cocaine offenses.  See United States v. Blake,
No. 07‐3279, 289 Fed. Appx. 118 (7th Cir. 2008) (unpublished).  The district judge re‐sentenced
Blake  to  a  term  of  168  months’  imprisonment  after  adopting  all  of  his  findings  from  the
previous  sentencing  hearings,  including  the  determination  that  Blake  qualified  as  a  career
offender, and considering the sentencing disparity between crack and powder cocaine.  We
affirmed this sentence on appeal.  See United States v. Blake, No. 08‐3814 (7th Cir. June 23, 2009).

     Following passage of the Fair Sentencing Act of 2010 and the retroactive reduction in the
crack  cocaine  sentencing  guidelines  in  2011,  Blake  filed  a  motion  to  reduce  his  sentence
pursuant to 18 U.S.C. § 3582(c)(2).  The district court denied the motion, concluding that it
lacked jurisdiction to consider the request because Blake’s sentencing guidelines range was
based  on  his  classification  as  a  career  offender  under  U.S.S.G.  §  4B1.1,  not  the  guidelines
applicable  to  crack  offenses  under  U.S.S.G.  §  2D1.1.    Blake’s  subsequent  motion  for
reconsideration was also denied by the district court, and Blake timely appealed.  We review
de novo a district court’s determination of whether a sentence is legally eligible for discretionary
relief under § 3582(c)(2).  United States v. Dixon, 687 F.3d 356, 358 (7th Cir. 2012) (citations
omitted).  

     We agree with the district court that Blake is not eligible for a sentence reduction under 18
§ 3582(c)(2).  Section 3582(c)(2) authorizes a sentencing reduction if a defendant’s sentence was
No. 12‐3176                                                                                             Page 3


based on a sentencing range subsequently lowered and made retroactive by the Sentencing
Commission.  See Dillon v. United States, —U.S.—, 130 S.Ct. 2683, 2687, 177 L.Ed.2d 271 (2010)
(quoting § 3582(c)(2)).   A district court may reduce a sentence under § 3582(c)(2) only if two
conditions  are  met:  “(1)  the  original  sentence  was  ‘based  on  a  sentencing  range  that  has
subsequently  been  lowered  by  the  Sentencing  Commission,’  and  (2)  ‘such  a  reduction  is
consistent with applicable policy statements issued by the Sentencing Commission [,]’ namely
§  1B1.10(a).”    United  States  v.  Davis,  682  F.3d  596,  609‐10  (7th  Cir.  2012)  (citing  18  U.S.C.  §
3582(c)(2); United States v. Guyton, 636 F.3d 316, 318 (7th Cir. 2011); U.S.S.G. § 1B1.10(a)(2), p.s.
(Nov. 2011)).  “If the first condition is not met, a district court lacks subject‐matter jurisdiction
to consider the movant’s request for a sentence reduction under § 3582(c)(2).” Id. at 610 (internal
quotation marks and citations omitted).  

     Here,  throughout  Blake’s  numerous  sentencings,  appeals,  and  re‐sentencings,  Blake’s
classification as a career offender remained unchanged, and that classification determined his
applicable sentencing guidelines range even though the district judge ultimately sentenced
Blake below that guidelines range.  See Guyton, 636 F.3d at 318‐20 (holding that the applicable
guidelines range for the purposes of § 3582(c) is the range before the district court makes any
departures).  Accordingly, Blake was not sentenced “based on a sentencing range that has
subsequently been lowered by the Sentencing Commission,” 18 U.S.C. § 3582(c)(2), and he is
not eligible for a reduction.  See Guyton, 636 F.3d at 318; United States v. Jackson, 573 F.3d 398,
399‐400) (7th Cir. 2009); United States v. Forman, 553 F.3d 585, 590 (7th Cir. 2009). 
                                                                                     AFFIRMED.